Bracken, J. P.,
concurs in part, and dissents in part, and votes to affirm the order appealed from, with the following memorandum: I cannot agree with my colleagues of the majority that this court ought to substitute its discretion for that of the trial court in this case. We have held that, in the absence of special circumstances compelling that venue be placed elsewhere, the venue of consolidated actions commenced in different counties should be placed in the county in which the first action was commenced (see, Leung v Sell, 115 AD2d 929; Maldonado v Whiting, 109 AD2d 871; Maciejko v Jarvis, 99 AD2d 799; Olownia v Toussaint, 98 AD2d 716). Here, the jurisdiction of the Supreme Court, Nassau County, was first invoked, and I perceive no facts or circumstances which would compel that venue be fixed in Bronx County, particularly in view of the close geographical proximity of the two counties, permitting transportation to the trial with relative ease. Accordingly, I respectfully dissent and vote to affirm the order consolidating the two actions for trial in Nassau County.